In a matrimonial action, plaintiff appeals from so much of a judgment of the Supreme Court, Kings County, entered September 12, 1974, after a nonjury trial, as, inter alia, (1) dismissed his action for divorce, (2) granted defendant a separation on her counterclaim - on the grounds of abandonment and nonsupport, (3) granted defendant’s counterclaim for necessary expenses incurred by her in the amount of $1,000 and (4) awarded defendant alimony in the amount of $40 per week. Judgment modified, on the facts, by reducing the award of alimony to $30 per week. As so modified, judgment affirmed, without costs. In our opinion the alimony award was excessive to the extent indicated herein. Hopkins, Acting P. J., Latham, Christ, Brennan and Shapiro, JJ., concur.